DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2020.  Further, the Applicant has elected to cancel the withdrawn claims.

Claim Objections
Claim 22 is objected to because of the following informalities: it is stated “The method of claim 1”.  As claim 1 has been cancelled, it is believed this was intended to be dependent on claim 14 and will be examined as such.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0093168 by Von Novak et al. (Von Novak hereinafter) in view of US 2019/0067802 by Carter.

Regarding claim 14, Von Novak discloses a method of implementing passive wireless power harvesting [see at least paragraph 0066] comprising: obtaining one or more tuning parameters corresponding to one or more desired spectral bands [see at least paragraphs 0071-0072; paragraph 0075]; and based on the one or more tuning parameters, adjusting a frequency response of one or more tunable components of 
Von Novak discloses an antenna and a rectification circuit, but fails to explicitly disclose the use of a rectenna.  However, tunable rectennas are commonly used in wireless power systems and one such example is disclosed in Carter [see at least abstract; Figure 11].


Regarding claim 15, Von Novak in view of Carter teaches the method of claim 14.
Von Novak discloses wherein the one or more tunable components comprise one or more signal controlled variable capacitors [see at least Figure 7, (710); paragraph 0075].

Regarding claim 16, Von Novak in view of Carter teaches the method of claim 15.
Von Novak discloses wherein the one or more signal controlled variable capacitors comprise one or more voltage controlled variable capacitors [see at least Figure 7, (710); paragraph 0075].

Regarding claim 17, Von Novak in view of Carter teaches the method of claim 16.
Von Novak discloses wherein the one or more tuning parameters comprise one or more voltage values for adjusting one or more capacitance values of the one or more voltage controlled variable capacitors [see at least paragraph 0082].

Regarding claim 18, Von Novak in view of Carter teaches the method of claim 14.
Von Novak discloses wherein the one or more tuning parameters are obtained as at least one of analog or digital signals [see at least paragraph 0082; all signals would fall within one of these two categories].

Regarding claim 19, Von Novak in view of Carter teaches the method of claim 14.


Regarding claim 20, Von Novak in view of Carter teaches the method of claim 19.
Von Novak discloses wherein the one or more lookup tables are maintained on one or more non-volatile storage elements [see at least paragraph 0082; paragraph 0219].

Regarding claim 21, Von Novak in view of Carter teaches the method of claim 19.
Von Novak discloses wherein the one or more lookup tables comprise circuit tuning parameters for frequencies in one or more spectral bands [see at least paragraph 0082].

Regarding claim 22, Von Novak in view of Carter teaches the method of claim 1.
Von Novak discloses wherein the adjusted frequency response is configured to increase an efficiency of converting incident electromagnetic energy to direct-current electrical energy [see at least paragraph 0070-0071; paragraph 0075].

Regarding claim 23, Von Novak discloses a system comprising: 
Von Novak discloses an antenna and a rectification circuit, but fails to explicitly disclose the use of a rectenna.  However, tunable rectennas are commonly used in wireless power systems and one such example is disclosed in Carter [see at least abstract; Figure 11].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the Applicant's invention to utilize a rectenna as it is a common component which would eliminate the need for further rectification circuitry.

Regarding claim 24, Von Novak in view of Carter teaches the system of claim 23.
Von Novak discloses wherein the one or more tunable components comprise one or more signal controlled variable capacitors [see at least Figure 7, (710); paragraph 0075].

Regarding claim 25, Von Novak in view of Carter teaches the system of claim 23.
Von Novak discloses wherein the one or more signal controlled variable capacitors comprise one or more voltage controlled variable capacitors [see at least Figure 7, (710); paragraph 0075].

Regarding claim 26, Von Novak in view of Carter teaches the system of claim 25.
Von Novak discloses wherein the one or more tuning parameters comprise one or more voltage values for adjusting one or more capacitance values of the one or more voltage controlled variable capacitors [see at least Figure 7, (710); paragraph 0075].

Regarding claim 27, Von Novak in view of Carter teaches the system of claim 23.


Regarding claim 28, Von Novak in view of Carter teaches the system of claim 23.
Von Novak discloses wherein the one or more tuning parameters are stored in one or more lookup tables [see at least paragraph 0082].

Regarding claim 29, Von Novak in view of Carter teaches the system of claim 28.
Von Novak discloses further comprising one or more non-volatile storage elements, wherein the one or more lookup tables are maintained on the one or more non-volatile storage elements [see at least paragraph 0082; paragraph 0219].

Regarding claim 30, Von Novak in view of Carter teaches the system of claim 28.
Von Novak discloses wherein the one or more lookup tables comprise circuit tuning parameters for frequencies in one or more spectral bands [see at least paragraph 0082].

Regarding claim 31, Von Novak in view of Carter teaches the system of claim 23.
Von Novak discloses wherein the adjusted frequency response is configured to increase an efficiency of converting incident electromagnetic energy to direct-current electrical energy [see at least paragraph 0070-0071; paragraph 0075].

Regarding claim 32, Von Novak in view of Carter teaches the system of claim 23.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McKinzie et al. (US 2012/0157026) discloses tunable antennas with variable capacitor.
Caselli (US 2019/0258833) discloses RF energy harvesting with frequency selection/tuning for maximum power.
Le (US 2009/0152954) discloses RF energy harvesting with impedance tuning/matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL BARNETT whose telephone number is (571)272-2879.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/JOEL BARNETT/Examiner, Art Unit 2836